Citation Nr: 1535778	
Decision Date: 08/20/15    Archive Date: 08/31/15

DOCKET NO.  06-11 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include depression, adjustment disorder with depressed mood, mood disorder not otherwise specified (NOS), substance abuse, and opioid dependence.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1969 to August 1974.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied the Veteran's claim of entitlement to service connection for PTSD. 

The Veteran's PTSD claim was denied by the Board in a May 2008 decision.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (the Court).  Counsel for the Veteran and the Secretary of VA filed a Joint Motion for Remand (JMR).  A June 2009 Order of the Court granted the motion, vacated the Board's May 2008 decision, and remanded the case to the Board for action consistent with the terms of the JMR.

These matters were before the Board in January 2010 and September 2012.  Unfortunately, there has not been substantial compliance with the prior remand directives.  Accordingly, another remand is required.  See Stegall v. West, 11 Vet. App. 268 (1998)

In a January 2014 correspondence, the Veteran requested a hearing.  In a July 2015 correspondence, the Veteran withdrew his request in writing.  Therefore, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development requested in the Board's September 2012 remand was not substantially completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Accordingly, in the present case, the development specified in the Board's prior remand must be conducted prior to adjudication of the claims.

The September 2012 remand, inter alia, directed that the AOJ take appropriate steps to obtain any identified private treatment records, to include treatment records from St. Louis University Hospital from May 2010 to present.  On remand, the Veteran was provided a VA Form 21-4142, Authorization and Consent to Release Information to VA for his treatment records from St. Louis University.  In May 2013 and June 2013, St. Louis University indicated that they did not have any records "relating to PTSD."  A June 2013 report of contact noted that the hospital would supply all the Veteran's records upon authorization.  A February 2015 deferred rating decision noted that all psychiatric records from St. Louis Hospital were needed, not just records specific to PTSD, therefore readjudication would be deferred so the Veteran could be provided a new VA Form 21-4142.  Subsequently, in February 2015, the Veteran submitted another VA Form 21-4142.  However, the claim was readjudicated and recertified to the Board without resubmitting a request to St. Louis University Hospital for all psychiatric records.  Accordingly, there has not been substantial compliance with the Board's prior remand directives.

Additionally, during the pendency of the remand, the Veteran was provided another VA psychiatric examination in March 2015.  The examiner diagnosed the Veteran with a mood disorder NOS and opiate use problem in full sustained remission.  With regard to etiology, the examiner opined that he could not identify a clear nexus to the Veteran's military service.  Initially, based on the examiner's phrasing it is unclear whether the examiner applied the correct legal standard.  Namely, whether it is at least as likely as not that the diagnosed disability was incurred in or otherwise related to the Veteran's service.  Additionally, the examiner provided no explanation or rationale to support his conclusion that there was not a clear nexus between the Veteran's diagnosed psychiatric disabilities and his military service.  Accordingly, the examination report is inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).
Lastly, it appears that the Veteran's service treatment records (STR) and service personnel records are incomplete.  While a portion of the Veteran's STRs were received, an August 5, 1974 statement by the Veteran indicated that he underwent a separation medical examination and that to the best of his knowledge there had been no change in his medical condition since his separation examination.  The STRs of record do not contain the Veteran's separation examination.  With regard to the outstanding SPRs, at his June 2010 VA examination the Veteran reported that during service he was put in the stockade for 21 days following a fight with another service member.  It was also noted that the Veteran faced a court-martial and was acquitted.  The SPRs of record do not document any disciplinary infractions or court martial proceedings.  On remand, the AOJ should take such steps necessary to obtain the Veteran's outstanding STRs and SPRs, if they cannot be located, make a formal finding as to their unavailability.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the record all VA treatment records dated from April 2015 to present.

2.  Request that the Veteran complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for all private treatment records related to any psychiatric disability, to include the records from St. Louis University Hospital from May 2010 to present.

3.  Obtain all of the Veteran's STRs and SPRs, to include copies of his separation examination report and any disciplinary records.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  Any formal determination should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2014) and 38 C.F.R. § 3.159(e) (2014).

4.  Thereafter, schedule the Veteran for a VA examination with an examiner, other than the June 2010 and March 2015 VA examiner, to determine the nature and etiology of any acquired psychiatric disability present during the pendency of the appeal.  The claims file and a copy of this remand must be made available to the examiner prior to the examination.  Any necessary tests and studies should be accomplished.  The examiner must record all pertinent medical complaints, symptoms, and clinical findings, in detail.  Based on this review and examination of the Veteran, the examiner should address the following:

a.  List all current psychiatric diagnoses.

b.  Opine as to whether the Veteran had depression, adjustment disorder with depressed mood, mood disorder not otherwise specified (NOS), substance abuse, opioid dependence, at any point during the pendency of the appeal, even if it subsequently resolved.

If the examiner finds the Veteran did not meet the criteria for any of the diagnoses of record, based on the applicable Diagnostic and Statistical Manual of Mental Disorders criteria, a complete and through explanation is required.  

c.  For each psychiatric diagnosis present during the pendency of the appeal, state whether it is at least as likely as not (50 percent or greater degree of probability) that it was incurred in or otherwise etiologically related to active service.

In so opining, the examiner must address the September 17, 1969 and October 4, 1969 service treatment records noting that the Veteran was treated for anxiety and nerves.

The examiner should also address the lay statements of record.  

d.  If the examiner finds that the Veteran met the criteria for PTSD at any time during the pendency of the appeal, the examiner must indicate whether any of the Veteran's stressors are related to a fear of hostile military or terrorist activity, and opine whether the claimed stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

Any opinion expressed should be accompanied by a complete rationale.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence, both for and against the claim, is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  The Veteran must be advised of the importance of reporting to the scheduled VA examination and of the possible adverse consequences, to include the denial of his claim, of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2014).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled VA examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the claims folder must indicate whether the notification letter was returned as undeliverable.

6.  After completing the above development, and any other development deemed necessary, readjudicate the issues on appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran and his representative and an appropriate period to respond, and then return the appeal to the Board as warranted.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

